 Case 2:19-cv-12107-KM-ESK Document 30-3 Filed 02/12/19 Page 1 of 2 PageID: 336



 1   Michael J. Bettinger (SBN 122196)
     mbettinger@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, California 94104-1715
     Telephone: (415) 772-1200
 4   Facsimile: (415) 772-7400
 5   Gordon D. Todd (pro hac vice)
     gtodd@sidley.com
 6   Kimberly Leaman (pro hac vice)
     kimberly.leaman@sidley.com
 7   SIDLEY AUSTIN LLP
     1501 K Street, N.W.
 8   Washington, D.C. 20005
     Telephone: (202) 736-8000
 9   Facsimile: (202) 736-8711
10   Attorneys for Defendants
     JANSSEN BIOTECH, INC.,
11   JANSSEN ONCOLOGY, INC.,
     JANSSEN RESEARCH & DEVELOPMENT, LLC,
12   and JOHNSON & JOHNSON
13                         UNITED STATES DISTRICT COURT
14                       NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
15
     UNITED STATES OF AMERICA, STATES     Case No.: 3:17-cv-07250-JST
16   OF CALIFORNIA, COLORADO,
     CONNECTICUT, DELAWARE, FLORIDA,      [PROPOSED] ORDER GRANTING
17   GEORGIA, HAWAII, ILLINOIS, INDIANA,  DEFENDANTS’ MOTION TO TRANSFER
     IOWA, LOUISIANA, MICHIGAN,           VENUE PURSUANT TO 28 U.S.C. § 1404(a)
18   MINNESOTA, MONTANA, NEVADA, NEW
     JERSEY, NEW MEXICO, NEW YORK,        The Hon. Jon S. Tigar
19   NORTH CAROLINA, OKLAHOMA, RHODE Date: April 4, 2019
     ISLAND, TENNESSEE, TEXAS, VERMONT, Time: 2:00 P.M.
20   AND WASHINGTON; THE                  Place: Courtroom 9, 19th Floor, Phillip Burton
     COMMONWEALTHS OF                     Federal Building
21   MASSACHUSETTS AND VIRGINIA; and
     THE DISTRICT OF COLUMBIA,
22
     ex rel. ZACHARY SILBERSHER,
23
                   Plaintiffs,
24
           vs.
25
     JANSSEN BIOTECH, INC., JANSSEN
26   ONCOLOGY, INC., JANSSEN RESEARCH &
     DEVELOPMENT, LLC, and JOHNSON &
27   JOHNSON,

28                 Defendants.


        [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)
                                         CASE NO. 3:17-CV-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 30-3 Filed 02/12/19 Page 2 of 2 PageID: 337



 1                                         [PROPOSED] ORDER

 2           Upon review of Defendants Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen

 3   Research & Development, LLC, and Johnson & Johnson’s Motion to Transfer pursuant to 28

 4   U.S.C. § 1404(a) and having considered all the papers filed regarding this Motion and authorities

 5   cited therein, the Court hereby ORDERS:

 6           1. Defendants’ Motion to Transfer is GRANTED.

 7           2. This civil action is hereby TRANSFERRED to the United States District Court for the

 8              District of New Jersey.

 9

10           IT IS SO ORDERED.

11

12   DATE:
                                                          Hon. Jon S. Tigar
13                                                        United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
        [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)
                                         CASE NO. 3:17-CV-07250-JST
